FILED
                            NOT FOR PUBLICATION                                JAN 24 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30010

               Plaintiff - Appellee,             D.C. No. 4:09-cr-00098-SEH

  v.
                                                 MEMORANDUM *
RANDY EARL BLODGETT,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Randy Earl Blodgett appeals from the 97-month sentence imposed following

his guilty-plea conviction for receipt of child pornography, in violation of

18 U.S.C. § 2252A(a)(2). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Blodgett contends that his sentence is unreasonable in light of United States

v. Booker, 543 U.S. 220 (2005), and 18 U.S.C. § 3553(a), because the district court

failed to adequately account for the nature and circumstances of the offense or his

personal background. The record reflects that the district court carefully

considered the 18 U.S.C. § 3553(a) sentencing factors and provided a well-

reasoned and thorough explanation for the sentence imposed. The district court did

not procedurally err, and the sentence is substantively reasonable under the totality

of the circumstances. See Gall v. United States, 552 U.S. 38, 51 (2007); see also

United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                          2                                    10-30010